Citation Nr: 0905614	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  What initial rating is warranted for peripheral 
neuropathy of left lower extremity?

2.  What initial rating is warranted for peripheral 
neuropathy of right lower extremity?

3.  Entitlement to service connection for left knee 
arthritis, including as secondary to herbicides exposure.

4.  Entitlement to service connection for right knee 
arthritis, including as secondary to herbicides exposure.

5.  Entitlement to service connection for left foot 
arthritis, including as secondary to herbicides exposure.

6.  Entitlement to service connection for right foot 
arthritis, including as secondary to herbicides exposure.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran had active service from February 1968 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Jackson, 
Mississippi, which in pertinent part granted service 
connection for bilateral lower extremity peripheral 
neuropathy secondary to type II diabetes mellitus and 
assigned an initial evaluation of 10 percent each, effective 
May 2005.  The service connection claims were denied.  The 
Veteran appealed the initial evaluation and denial of the 
service connection claims noted on the cover sheet.

The Veteran requested a Board hearing at the local RO (Travel 
Board hearing) but, in a September 2008 response, he withdrew 
his hearing request.  See 38 C.F.R. § 20.702 (2008).

The Board notes medical evidence and evidence from VA 
Vocation and Rehabilitation services that raises an informal 
claim for a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability.  This issue has not been considered by the RO, 
much less denied and timely appealed to the Board.  So, it is 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).
The issues of entitlement to service connection for bilateral 
foot disorders are discussed in the remand portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity peripheral 
neuropathy does not manifest with moderate incomplete 
paralysis nerve symptomatology.

2.  The preponderance of the probative evidence indicates 
that a bilateral knee disorder, including arthritis, is not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial evaluation 
higher than 10 percent for left lower extremity peripheral 
neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8521 (2008).

2.  The requirements are not met for an initial evaluation 
higher than 10 percent for right lower extremity peripheral 
neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124, Diagnostic Code 
8521.

3.  Left knee arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 
(e).



4.  Right knee arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), (e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for the increased initial rating 
claims, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

As concerns the service connection claims, the requirements 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  In an August 2005 pre-decision letter, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An August 2008 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted for the other claimed disorders.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, following issuance of the August 2008 letter, the 
claims were readjudicated on a de novo basis, as noted in the 
September 2008 supplemental statement of the case, which 
cured any timing-of-notice error.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c); 
see also Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's bilateral peripheral neuropathy 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

As noted earlier, the RO assigned an initial evaluation of 10 
percent each for the Veteran's bilateral lower extremity 
peripheral neuropathy under Diagnostic Code 8521, which rates 
paralysis and incomplete paralysis of peripheral nerve 
pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See id., note 
preceding Diagnostic Code 8510.

Diagnostic Code 8521 governs the evaluation of paralysis of 
the external popliteal nerve.  Under this code, an evaluation 
of 10 percent is assigned for mild incomplete paralysis.  A 
20 percent rating requires moderate incomplete paralysis, and 
a 30 percent rating requires severe incomplete paralysis of 
the external popliteal nerve.  A 40 percent evaluation 
requires complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.

The findings on clinical examination set forth below show the 
Veteran's peripheral neuropathy more nearly approximates a 10 
percent rating for each lower extremity.  The September 2005 
examination report notes the Veteran reported a four- to 
five-year history of paraesthesias of the feet.  Physical 
examination revealed 2+ reflexes in the lower extremities, 
and the right leg demonstrated good strength.  Vibratory 
sensation was absent about the left foot/ankle, but present 
about the right foot, though markedly diminished.  
Monofilament sensation was also diminished about the left 
foot over the heel and mid-plantar area, but he was able to 
detect it over the dorsum of the left foot, as well as the 
toes and distal plantar surface,  Monofilament sensation was 
normal in the right foot.  Temperature sensation was 
diminished about the left foot but normal about the right 
foot.  The examiner noted the Veteran had paresthesias about 
the lower extremities which are likely secondary to diabetes 
mellitus, and he diagnosed peripheral neuropathy secondary to 
diabetes mellitus.

The objective findings on clinical examination show the 
Veteran's primary peripheral nerve symptomatology to be 
sensory and, when compared to complete paralysis of the 
external popliteal nerve, it more nearly approximates mild 
severity and a 10 percent rating for each lower extremity.  
38 C.F.R. § 4.7.  The Board notes the other findings related 
to the left foot, but they are secondary to a nonservice-
connected disorder for which he wears the brace for 
stabilization.  It is discussed further below in the 
discussion of the service connection claims.

At the March 2007 examination, the Veteran told the examiner 
he could walk 0.25 mile before his left foot started to hurt 
too bad.  Physical examination revealed a normal gait and 
station, with good heel and tandem walk, but he did have 
trouble getting on his left toes.  Cranial nerves II-XII were 
intact, and motor strength was 5/5 with normal tone, bulk, 
dexterity, and coordination.  Sensation was intact to fine 
touch, vibration, and position.  Temperature sense was 
diminished in the left foot, and reflexes were trace to 1+ 
and equal.  The examiner noted the physical findings on 
examination were not consistent with polyneuropathy and 
recommended an electromyography study.

The addendum to the examination report notes the study showed 
nerve conduction velocity was slowed in the lower 
extremities-sensory greater than motor, with diminished 
motor amplitudes.  The examiner diagnosed polyneuropathy of 
the lower extremities and observed that both alcohol and 
diabetes were potential causes of it.  He further noted, 
however, that an attempt to separate the relative 
contributions of each would be speculative on his part.

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, VA regulations dictate that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. § 3.102 (2003).

In light of the examiner's determination he could not, 
without resort to speculation, determine whether the 
Veteran's diabetes or his diagnosed alcohol abuse was the 
etiology for his polyneuropathy, the Board finds the 
Veteran's bilateral peripheral neuropathy continued to 
manifest at the mild rate and a 10 percent rating.  38 C.F.R. 
§ 4.7.  A higher rating was not met or approximated, as the 
symptomatology is primarily sensory and, as compared to 
complete paralysis of the affected nerve, it also is of a 
mild degree.  See Diagnostic Code 8521.

The June 2008 VA examination report notes the examination was 
conducted by the same examiner who conducted the March 2007 
examination.  The report notes the Veteran continued to wear 
the left ankle brace, and he denied trouble with his hands 
aside from cramps.  He also denied sphincter disturbance or 
diarrhea, and he reported he continued to drink heavily until 
2007.  Physical examination revealed normal gait and station, 
wear of a left ankle brace, and he could not get on his toes.  
Good heel and tandem walk were demonstrated.  Motor strength 
was 5/5 with normal tone, bulk, dexterity, and coordination.  
Sensory was intact to fine touch and position, and 
temperature sense was decreased in the left leg.  Vibration 
sense was mildly impaired at the right ankle, moderately so 
at the left ankle, and normal in the fingers.  Reflexes were 
1+ and equal at the ankles, and 2+ and equal at the knees.

The examiner noted that there had not been much change since 
the 2007 examination, and that nerve conduction velocity 
studies were needed for objective evidence of any change.  In 
an addendum, he noted the study showed nerve conduction 
velocities as normal, which was an improvement from 2007.  
Tibial amplitude was low and sural snap absent.  Needle 
examination was normal.  The examiner noted the results 
showed axonal sensorimotor polyneuropathy of mild degree, 
which is less consistent with diabetes and more consistent 
with alcohol-related neuropathy.

The Board notes that the June 2008 examination report notes 
the severity of the Veteran's neuropathy as mild.  Thus, in 
light of the above findings, the Board finds the Veteran's 
bilateral peripheral neuropathy continued to manifest at mild 
severity and more nearly approximated a 10 percent rating.  
38 C.F.R. § 4.7.  A higher rating was not met or approximated 
because the medical evidence shows the symptomatology is not 
of moderate severity or worse, and the examiner opined the 
objective tests and clinical findings show the Veteran's 
neuropathy is more likely secondary to alcohol ingestion 
rather than his service-connected diabetes mellitus.

Thus, the Board is constrained to find the preponderance of 
the evidence shows the Veteran's bilateral lower extremity 
peripheral neuropathy to more nearly approximate a 10 percent 
rating for each lower extremity.  38 C.F.R. § 4.1, 4.7, 
4.124a, Diagnostic Code 8521.  The Board further finds the 
preponderance of the evidence also shows the Veteran is not 
entitled to a staged rating for any part of the appeal 
period.  See Fenderson, supra.

The Board has considered the doctrine of reasonable doubt and 
finds that the Veteran's bilateral lower extremity peripheral 
neuropathy more nearly approximates a 10 percent rating for 
each lower extremity, and that 10 percent for each lower 
extremity adequately compensates him for his functional loss 
due to his neuropathy.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8521.

Service Connection Claims

The Veteran claims entitlement to service connection for 
bilateral knee and foot disorders.  As discussed below, the 
Board finds the evidence shows these disorders are not 
causally related to his active service.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to service connection on a direct basis as set 
forth above, applicable regulations also provide two bases on 
which the Veteran may claim service connection for his 
disorders on a presumptive basis, as a chronic disease 
process and as secondary to herbicides exposure.

Analysis

Direct basis and as a chronic disease.  In addition to the 
legal requirements for service connection set forth above, 
where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

On his June 1969 Report Of Medical History for his 
examination at separation, the Veteran indicated a history of 
foot trouble.  Service treatment records, however, are 
entirely negative for any entries related to complaints, 
findings, or treatment for, any lower extremity disorder or 
for arthritis.  The examiner at the separation examination 
made no notation related to the Veteran's indication of foot 
trouble.  The June 1969 Report Of Medical Examination For 
Separation notes the lower extremities and feet as normal.

The Veteran applied for VA benefits in 1969, and he made no 
complaints of knee or foot problems, and the June 1969 VA 
examination report notes no positive findings related to the 
knees or feet.  Records of the Kemper County, Mississippi, 
Health Department cover the period 1970 to 1985, and they 
note the Veteran was struck on the right lower leg by a steel 
beam in December 1985.  The entry also notes surgery and 
hospitalization for approximately one week.  These records 
note no other complaints or treatment related to the lower 
extremities.

Records of the Veteran's private physician, Dr. Gordon, notes 
the earliest he included a diagnosis of degenerative 
arthritis among the Veteran's problem areas was April 1996, 
but he did not note the specific joint or joints.  A July 
1998 entry notes complaints of bilateral knee pain and ankle 
discomfort, and degenerative arthritis is included among the 
assessments.  Nonetheless, these entries were 25+ years after 
the Veteran's separation from active service, and Dr. Gordon 
noted no indication that the Veteran's arthritis was causally 
connected with his active service.  Thus, the probative 
evidence of record shows no factual basis for service 
connection for arthritis on a presumptive basis as a chronic 
disease process for the knees.  38 C.F.R. §§ 3.307, 3.309(a).

VA outpatient records do not include any knee disorders among 
the Veteran's problem areas.  There simply is no evidence to 
suggest that any disorder of the knees is causally connected 
to the Veteran's active service.  Thus, the Board is 
constrained to fine the preponderance of the evidence is 
against the claim on a direct basis as well.  38 C.F.R. 
§ 3.303.

Herbicides exposure.  The Veteran also asserts his arthritis 
is secondary to Agent Orange exposure during his service in 
Vietnam.  VA laws and regulations also provide that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam war, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

In light of the fact the Veteran served in Vietnam from 
February 1968 to February 1969, he is presumed to have been 
exposed to herbicides during that tour.  Arthritis, however, 
is not among the diseases recognized by the Secretary as a 
disease process associated with herbicide exposure.  As a 
result, the Veteran cannot receive the benefit he seeks under 
the  presumptions found in 38 C.F.R. §§ 3.307, 3.309(e).  
This does not conclude the inquiry, however.

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 38 
C.F.R. § 3.303, as well as presumptive service connection 
under 38 C.F.R. § 3.307 for the disorders enumerated at 38 
C.F.R. § 3.309 for herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran has not provided or cited VA to any evidence that 
shows arthritis should be included among the diseases deemed 
associated with herbicides exposure, or that his diagnosed 
degenerative arthritis of the knees is in fact secondary to 
his presumed exposure. Thus, the Board is constrained to fine 
the preponderance of the evidence is against the claim on a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for peripheral neuropathy of left lower extremity is denied.

Entitlement to an initial evaluation higher than 10 percent 
for peripheral neuropathy of right lower extremity is denied.

Entitlement to service connection for left knee arthritis, 
including as secondary to herbicides exposure, is denied.

Entitlement to service connection for right knee arthritis, 
including as secondary to herbicides exposure, is denied.


REMAND

Although the Veteran claimed service connection for his 
bilateral foot disorders on the basis of arthritis and 
presumed exposure to herbicides, there is medical evidence in 
the claims file that those disorders may be secondary to his 
service-connected diabetes.  The examiner at the March 2005 
examination diagnosed possible early left Charcot foot 
deformity secondary to diabetes, where as the July 2007 
examination report notes the examiner noted that he saw no x-
ray evidence of Charcot joints, and he questioned that 
diagnosis in the Veteran.

The examiner who authored the 2005 entry, however, not only 
diagnosed left Charcot foot deformity again in July 2008, he 
also diagnosed it as having developed in the right foot as 
well, both secondary to the Veteran's diabetes.  This area 
requires medical clarification in order to conduct an 
informed review of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection on a secondary basis, including 
how a disability rating and effective date 
for the claims(s) on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra.

2.  AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his bilateral foot 
disorders.  After securing the necessary 
release, AMC/RO should obtain any related 
records not already in the claims file, 
including ongoing VA treatment records.

3.  After the above is complete, AMC/RO 
shall arrange a VA examination by an 
appropriate examiner to determine the 
nature and extent of any diagnosed 
bilateral foot disorders.  The claims 
folder should be made available to the 
examiner for review as part of the 
examination.

Request the examiner to render an opinion 
as to whether there is at least a 50-50 
probability the Veteran's service-connected 
diabetes mellitus is the etiology for any 
diagnosed foot disorder, including Charcot 
foot disorder.  Any opinion should be fully 
explained and the rationale provided.

Should the examiner conclude that the 
Veteran's service-connected diabetes 
mellitus is not the etiology for any 
diagnosed foot disorder, the examiner is 
asked to opine if there is at least a 50-50 
probability the service-connected diabetes 
mellitus aggravates any diagnosed foot 
disorder, that is, permanently worsens any 
diagnosed foot disorder.

The examiner is advised that the term "50-
50 probability" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

5.  After the development requested has been 
completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement corrective 
procedures at once.

6.  Then readjudicate the Veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need
take no action unless otherwise notified.  He has the right 
to submit additional evidence and argument concerning the 
claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


